Title: Resolutions to Strengthen Powers of Congress, 19 May 1784
From: House of Delegates
To: 


Editorial Note
On 19 May a special Committee of the Whole House heard Henry Tazewell introduce seven resolutions, the first and last of which are those printed below. All seven dealt with subjects of confederation or state finance and lay within an area to which JM had devoted much attention as a delegate in Congress. Designed to strengthen the powers of Congress, they were closely attuned to his political philosophy, and each may have been in whole or in part the product of his mind. Of Tazewell’s resolutions, only the “3d:” has been found in Ms (Vi), and this is not in JM’s hand.
 
[19 May 1784]
Resolved, that it is the opinion of this committee, That the alteration of the eighth of the articles of the confederation and perpetual union, proposed by the United States in Congress assembled, on the 18th of April 1783, ought to be acceded to by this State.
Resolved, that it is the opinion of this committee, That the United States in Congress assembled, ought to be invested with power for the term of fifteen years, to prohibit any goods, wares or merchandize from being imported into or exported from any of the States, in vessels belonging to or navigated by the subjects of any power with whom these States shall not have formed treaties of commerce, and with a further power for the like term of fifteen years of prohibiting the subjects of any foreign State, Kingdom or Empire, unless authorised by treaty, from importing into the United States, any goods, wares or merchandize which are not the produce or manufacture of the dominions of the sovereign whose subjects they are: Provided, that to all acts of the United States in Congress assembled, in pursuance of the above powers, the assent of nine States be necessary.
